DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	In response to Office action dated 03/01/2022 (“03-01-22 OA”), Applicant filed remarks and amended title, specification paragraphs 0085 and 0118, claims 1-3, 7, 9, 11 and 20 while canceling claim 6 in reply dated 05/09/2022 (“05-09-22 Reply”).
 Response to Arguments
Applicant’s amendments to paragraphs 0085 and 0118 have overcome the objection to specification as set forth under line item number 1 of the 03-01-22 OA. 
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 2 of the 03-01-22 OA. 
Applicant’s amendments to claim 9 have overcome the objection to claims as set forth under line item number 3 of the 03-01-22 OA.  
Applicants amendments to claims 1-3 and 20 have overcome the 35 USC 112(b) indefiniteness rejections of claims 1-20 as set forth under line item number 4 of the 03-01-22 OA.  It is also noted that remarks in the 05-09-22 Reply were considered in overcoming the 35 USC 112(b) rejections of claims 1 and 20. 
Applicant’s amendments to independent claims 1 and 20 have overcome the prior art rejections based at least in part on Li as set forth under line item number 5 of the 03-01-22 OA. 
Applicant’s amendments to independent claim 20 have overcome the prior art rejections based at least in part on Kim as set forth under line item number 6 of the 03-01-22 OA. 
Reasons for Allowance
Claims 1-5 and 7-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the allowable subject matter from now canceled dependent claim 6 as set forth under line item number 7 of the 03-01-22 OA has been incorporated into parent claim 1.  
Dependent claims 2-5 and 7-19 are allowed, because they depend on allowed claim 1. 
Independent claim 20 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 20, a first one of the plurality of driving chips includes an image data input unit, a second one of the plurality of driving chips includes a power supply unit, and a third one of the plurality of driving chips includes a timing controller; the printed circuit board further includes a conductive layer disposed between the base board and the first driving chip module and bumps disposed between the conductive layer and the first driving chip module; and the first driving chip module is electrically connected to the conductive layer through the bumps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
13 May 2022
/John P. Dulka/Primary Examiner, Art Unit 2895